Title: Palisot de Beauvois to Thomas Jefferson, 19 March 1811
From: Palisot de Beauvois, Ambroise Marie François Joseph
To: Jefferson, Thomas


          
            
              Monsieur et cher Confrère, Ex president des Etats unis
              Paris 19 Mars 1811.
            
             Permettéz que, pénétré des bontés avec les quelles vous m’avéz acceuilli pendant mon séjour dans les Etats unis d’Amérique, et dont je ne perdrai jamais le souvenir, je réclame les mêmes-bontés pour me faire rendre justice dans une affaire qui m’interresse et qu’une malheureuse circonstance a fait Naitre dans votre païs et dans L’Etat mëme que vous habités. mes droits et mes prétentions sont fondés sur L’Equité naturelle, sur les loix communes a toutes les nations,: qui régissent tous les peuples,: qui sont ou doivent etre réciproques entre tous les hommes, puis qu’ils appartiennent tous a une même famille, quelque soit le coin de la terre ou le hazard et la naissance les ont placés.
             Pour ne pas abuser de vos Momens, cette Lettre devant etre très longue par sa nature, je passe de suite aux faits que je vais vous détailler le plus succinctement possible.
             M. et Mme Rouelle, dont vous vous rappelerés sans doute, avaient acheté dans le Comté de New-Kent (en 1789), Etat de Virginie, une plantatîon située sur le bord du Pamonky-river pres de New-Kent Court house et a peu de distance de Richmond. ils L’ont habité L’un et L’autre pendant près de dix ans. en revenant en france ils ont cédé leurs droits a M. Pierre Piernetz frere du Mme Rouelle. ce dernier etait donc devenu propriétaire. les circonstances et la crainte de quelque mésintelligence entre votre païs et celui ci, L’avaient déterminé par prudence et pour sa propre sureté, a devenir citoyen américain, Démarche que L’on voudrait opposer aujourd’hui pour frustrer ses hérities naturels de sa succession.—Il fesait valoir cette habitation, et y avait etabli un magasin pour le commerce. il a prospéré; mais le 2 fevrier 1810 la mort, a laquelle nous ne pouvons Echapper, L’a Enlevé au moment ou, cédant a nos vives instances, il se disposait a réaliser sa fortune et a revenir dans sa patrie passer au paix ses vieux jours au sein de sa famille.
            Mme Rouelle, devenue aujourd’hui mon Epouse, et dont a ce titre je deffends les droits qui sont les miens, est une des principales heritières et par droit de nature et suivant les loix civiles qui regle les droits de tous les hommes réunis en societé.
            Tels sont, Monsieur et cher Confrère, les premiers faits qui vous faciliteront L’intelligence des seconds; Les quels m’ont été transmis par m. Oster Consul français a Norfolk et m. Pauly, notre ami, habitant du Comté de Louisa pres Stanton en Virginie.
              M. Pierre Piernetz, mon beau frere, ayant eu une Légère indisposition pour laquelle il prit du tartre émétique (Tartite de Potasse antimonié) fit prévenir un certain Stewen Lacy qui tenait un second magasin appartenant aus Piernetz a Diascon-Bridge non loin de celui ou ce dernier demeurait:  ce jeune homme étant arrivé, on alla chercher le magistrat Thomas Ratliff pour recevoir le testament de m. Piernetz, contenant un Legs universel en faveur dud. Lacy; mais, nous dit-on, soit faiblesse, soit irrésolution, m. Piernetz, qui sans doute ne voulait pas deshériter sa soeur, qu il affectionait beaucoup, remit au Lendemain à signer le testament qui avait été écrit dans le Secret et a la hâte, ce sont les propres expressions de m. Pauly.  Dès ce Moment m. Piernetz ressentit les douleurs d’une rétention d’urine. Stewen Lacy s’etant couché avec lui, dans le meme lit se reveilla!!! le Lendemain ayant les bras croisés sur son bienfaiteur, dit-il; il le trouva sans sentiment et sans vie!!!!!
            Sans m’arreter, monsieur et cher confrere aux circonstances d’une mort aussi promte, aussi singuliere, sans chercher a faire naitre des soupcons sur un evenement que la justice du pais n’a pas trouvée susceptible d’attirer son œil vigilant; sans faire aucune reflexion sur la facture d’un testament que m. Piernetz a refuse de signer, et sur les idées que les circonstances suggerent naturellement, je ne m’attacherai qu’aux suites Egalement singulieres et incroyables, en supposant même que tout se soit passé loyalement et Légalement
            M. Piernetz etant mort, Stewen Lacy a demandé L’execution du testament et a etre Envoyé en possession de son Legs. m. Pauly nous a deffendus officieusement; mais par tous païs les absens ont tort. aussi, chose incroyable et qui n’a peut-etre pas d’Exemple, la Cour de New-Kent court-house a declaré valide, un testament que le prétendu testateur a refusé de signer et qui ne L’est par Aucun temoin. C’est a L’ancien Président, au premier magistrat des etats unis que je dénonce ce deni de justice. ce jugement a accordé à Stewen Lacy tout le mobilier du defunt, et quant aux bien fonds, attendu qu’ils n’ont pas, dit-il, été Légués dans les formes ils sont dévolus a L’etat.
            M. Oster nous Mande dans sa Lettre, que m. Piernetz s’etant fait citoyen Américain il ne peut agir officielement en sa qualite, mais seulement officieusement; que pour faire révoquer le Jugement de la Cour, et réclamer a la prochaine Législature, qui commencera en décembre 1810, et demander la remise et L’envoy en possession de tous les objets auxquels mon Epouse a un droit incontestable, il est nécessaire d’envoyer une procuration et toutes pièces qui prouvent sa consanguinité et ses droits.
            Permettez moi maintenant, monsieur et cher Confrere, en réclamant vos bons offices, de vous présenter quelques reflexions.
             d abord mon beau frere est mort le 2 fevrier 1810. nous en avons été instruit par les Lettres de m. Pauly en datte du 15 fevrier et de m. Oster dattée du 25 mars. ces deux lettres, sous la même enveloppe, ne nous sont parvenues que le 14 janvier 1811. ce fait est constaté par le timbre de la poste et le Certificat de m. M’Rae consul des etats unis a Paris. ces pieces seront jointes a celles que je rassemble et que nous enverrons incessamment a un fondé de pouvoir. L’éloigment L’éloignement, le trajet de mer, les difficultés, les longeurs du départ et de la traversée l’attent d’une occasion sure, &c. augmentés par les circonstances, les obstacles pour les communications, les intérets politiques qui ont fait naitre des différens entre le gouvernement des Etats unis et la france, des obstacles en un mot de tous genres, une force majeure n’a pas permit que je fusse instruit aussitot que j’aurais du L’etre, et n’ayant reçu la nouvelle que le 14 janvier 1811. il etaît physiquement impossible que ma réclamation fut portée a l’assemblée Legislative de Virginie au mois du decembre 1810. je ne puis donc pas etre dechu de mes droits par cette raison.
             Au fond: m. Piernetz etait citoyen americain, ou, dit-on, ses héritiers etrangers ne peuvent pas hériter des biens fonds. ainsi dans L’espèce, et vu le jugement de la Cour nous n’hériterons ni du mobilier ni des immeubles. mais l° je dois avoir le droit de revenir sur un jugement porté sans que j’aie été entendu. 2° dans les traités qui ont reconnu L’indépendance de L’amérique et qui sont irrevocables, quant aux clauses de cette nature, nonobstant tous evenemens ultérieurs, il est dit, que les Citoyens francais seront traités comme Ceux des Natîons les plus favorisés. ou dans le traité avec la suede il est dit que le droit d’aubaine est respectivement-aboli. la france a tellement tenu a cette condition que, dernierement dans la succession d’un Americain, et dans laquelle m. Maklure avait des droits, nos tribunaux ont remis aux heritiers Americains, et le mobilier et les immeubles. le gouvernement des etats unis sera-t-il moins généreux et moins juste.la preuve de ce fait sera jointe aux piecès que je dois envoyer.
            quant au jugement de la Cour de New-Kent, vous savez mieux que moi, monsieur et cher Confrere que la maxime de tous les païs est qu’un testament etant un acte qui tend a frustrer un heritier naturel est un acte injuste: que les legislateurs par des motîfs particuliers d’interet social les permettent ou les Tolerent; mais ayant pressenti la suggestion et toutes les fraudes qu’il est Si commun et si facile de mettre en usage autour d’un malade affaibli, et dont les facultés intellectuelles sont devenues presque nulles par L’effet des Longues souffrances et de la maladie, ces mêmes Législateurs ont tous attaché a ces sortes d’acte des formalités impérieuses qui seules peuvent les rendre valides. la premiere formalité, celle qui constate la volonté libre et formelle d’un testateur est celle de sa signature, prouvée réelle et certaine par la signature des témoins. il est donc etonnant que la cour de New-Kent ait pu méconnaitre ce vice radical du testament qu’il a: déclaré valide quant au mobilier, et le jugement doit etre reformé sur ce chef. quant au second chef, les immeubles je ne doute pas que L’assemblée Legislative ne fasse droit a ma reclamation.
            
            J ose donc vous supplier, monsieur et cher Confrere, de vouloir bien aider m. m. Oster et Pauly de vos bons conseils et de m’accorder votre bienveillance et votre protection pour 1° faire reformer le jugement de la Cour de New-Kent. 2° obtenir de L’assemblée legislative la délivrance des immeubles et m’accorder le delay de deux ans, vus les circonstances et les difficultés des communications pour présenter ma réclamation appuiée de toutes pieces,  tîtres et preuves du droit que nous y avons.
            J’ai L’honneur d’etre avec la plus haute considératîon et la plus parfaite estîme. 
            
              Monsieur et cher Confrère Votre très humble et très obeissant serviteur
              
                
                  Palisot de Beauvois
                
                
                  membre de L’instîtut
                
                
                  rue de Turenne No 58 au Marais.
                
              
            
          
          
         
          Editors’ Translation
          
            
              Sir and dear Colleague, Former president of the United states
              Paris 19 March 1811
            
             Imbued with the kindness with which you welcomed me during my stay in the United States of America, and which I will never forget, allow me to call on you for the same kindness to secure justice in a case that concerns me and to which an unfortunate circumstance gave rise in your country and in the very state in which you live. My rights and my claims are founded on natural equity, on laws common to all nations and ruling all peoples, which are or must be reciprocal between all men, since they all belong to the same family, in whatever corner of the earth chance and birth may have placed them.
             In order not to waste your time, since this letter has to be very long by its very nature, I will immediately get to the facts, the details of which I will give to you as succinctly as possible.
             Mr. and Mrs. Rouelle, whom you probably remember, had bought a plantation in New Kent County (in 1789), state of Virginia, located by the Pamunkey River, near New Kent Court House, a short distance from Richmond. They lived there for about ten years. On their return to France they ceded their rights to Mr. Peter Piernet, Mrs. Rouelle’s brother, who thus became the owner. The circumstances and the fear of some misunderstanding between your country and this one, made him decide, out of prudence and for his own safety, to become an American citizen, a fact that is now being used to deprive his natural heirs of their inheritance.—He worked the plantation and established a store for merchandise there. He prospered; but on 2 February 1810 death, from which we cannot escape, took him at the moment when, yielding to our entreaties, he was getting ready to liquidate his fortune and return to his fatherland to spend his old age in peace in the bosom of his family.
            
            Mrs. Rouelle, who is now my wife, and for whom, as such, I defend the rights that are also mine, is one of the principal heirs by the law of nature and according to the civil laws that govern the rights of all men united in civilized society.
            Such are, Sir and dear colleague, the first facts that will facilitate an understanding of the second set, which were transmitted to me by Mr. Oster, French consul at Norfolk, and Mr. Pauly, our friend, who lives in Louisa County near Staunton in Virginia.
              Mr. Peter Piernet, my brother-in-law, having suffered a slight illness for which he took some tartar emetic (potassium antimony tartrate) informed a certain Stephen Lacy, who managed a second store belonging to Piernet at Diascond Bridge, not far from where the latter lived: this young man having arrived, the magistrate Thomas Ratcliffe was sent for to receive Mr. Piernet’s will, containing a universal bequest in favor of said Lacy. But, we are told, either from feebleness or irresolution, Mr. Piernet, who probably did not want to disinherit his sister, of whom he was very fond, postponed until the next day the signing of the will that had been written in secrecy and haste; these are Mr. Pauly’s very expressions. At this time Mr. Piernet started feeling the pain of urine retention. Stephen Lacy having gotten into bed with him, in the same bed woke up!!! the next day his arms having fallen across his benefactor, he says; he found him senseless and lifeless!!!!!
            Without dwelling, Sir and dear fellow colleague, on the circumstances of so quick and peculiar a death, without trying to arouse suspicions about an event that the local justice of the peace did not deem worthy of looking into, without making any reflections on the composition of a will that Mr. Piernet had refused to sign, and on ideas that the circumstances suggest, I will only dwell on the equally strange and unbelievable continuation of events, even supposing that everything had happened truthfully and legally
             Mr. Piernet being dead, Stephen Lacy requested the execution of the will and possession of his bequest. Mr. Pauly defended us unofficially; but in all countries absentees are in the wrong. Therefore, incredible as it may seem, and perhaps without precedent, the New Kent court declared valid a will that the alleged signatory had refused to sign and which no witnesses had signed. It is to you, former president, first magistrate of the United States, that I denounce this denial of justice. This decision awards to Stephen Lacy all the personal property of the deceased, and as to the real estate, since it has not been, says he, bequeathed in the proper way, it reverts to the state.
            Mr. Oster told us in his letter that because Mr. Piernet had become an American citizen, he, Mr. Oster, could not act officially in his capacity as French consul, but only unofficially; that in order to have the court decision revoked, and to plead in the next legislature, which will begin in December 1810, asking that the case be rescheduled and that he be given possession of all the objects to which my spouse has an undeniable right, it is necessary to send a power of attorney and all the documents proving her kinship and rights.
            Allow me now, Sir and dear colleague, to ask for your good offices and present you with some reflections.
            First, my brother-in-law died on 2 February 1810. We were informed of it by Mr. Pauly’s letter dated 15 February, and by Mr. Oster’s letter dated 25 March. These two letters, placed in the same envelope, did not reach us until 14 January 1811. This fact is verified by the post-office stamp and the certificate of Mr. McRae, United States consul at Paris. These documents will be added to others I am gathering and that we will send very soon to an agent. Distance, the sea voyage, the difficulties, the time needed for departure and for the crossing, the waiting for a sure opportunity, &c. increased by the circumstances, the obstacles to communication, the political concerns that gave rise to disagreements between the American and French governments, in a word these obstacles of all kinds, and of such great force did not allow me to be informed as early as I should have been, and having received the news only on 14 January 1811, it was physically impossible for my claim to be submitted to the Virginia General Assembly in the month of December 1810. Therefore, I must not lose my rights for that reason.
             Basically: Mr. Piernet was an American citizen, and, it is said, his foreign heirs cannot inherit his real estate. Therefore, in this case, and given the decision of the court, we will inherit neither the personal property nor the real estate. But first I must have the right to appeal a court decision made without a chance for me to be heard. Secondly, in the treaties that recognized the independence of America and are irrevocable, regarding clauses of this nature, notwithstanding all subsequent events, it is said, that French citizens will be given most-favored-nation status. In the treaty with Sweden, it is said, the droit d’aubaine is respectively abolished. France was so attentive to this condition that, lately, in the inheritance of an American in which Mr. Maklure was a party, our tribunals awarded to the American heirs the personal property and real estate. Will the United States government be less generous and less just? The proof of this fact will be added to the documents that I will send.
            Regarding the New Kent court decision, you know better than I do, Sir and dear colleague, that the maxim in all countries is that if a will contains language that tends to deprive a natural heir, it is unjust: that legislators, for private motives based on their own interest, allow or tolerate them; but, having foreseen the susceptibility of and all the frauds so commonly and easily committed on a weakened, sick person, whose mental faculties have become almost nonexistent through the effects of prolonged suffering and sickness, these same legislators have attached to these kinds of acts, certain mandatory formalities that are necessary to render wills valid. The first formality, the one that formally verifies the free will of a testator, is the signature, proved real and genuine by the signature of witnesses. It is therefore surprising that the New Kent court failed to recognize this radical flaw in the will it declared valid regarding the personal property. This court decision must be reversed on this point. As for the second point, the real estate, I have no doubt that the General Assembly will respond positively to my claim.
            Therefore, Sir and dear colleague, allow me to beg you to assist Mr. Oster and Mr. Pauly with your good advice, to look on me kindly and offer me your protection in the attempt first to reverse the New Kent court decision. Secondly to obtain from the General Assembly the release of the real estate and the grant of an extension of two years, considering the circumstances and the difficulties of communication, to present my claim, supported by all documents, titles, and proofs of our rights to it.
            I have the honor to be, with the highest regard and respect.
            
              Sir and dear colleague Your very humble and very obedient servant
              
                
                  
 Palisot de Beauvois
                
                
                  member of the Institute
                
                
                  Rue de Turenne number 58, Marais district.
                
              
            
          
         